DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In Figure 2A, reference number 222 is shown, but fails to be mentioned in the Specification.
In Figure 2C, reference number 256 is shown, but fails to be mentioned in the Specification.
In Figure 2F, reference numbers 306, 310, 316 and 322 are shown, but fail to be mentioned in the Specification.
In Figure 7, reference number 700 is shown, but fails to be mentioned in the Specification.
In Figure 12, reference number 1216 is shown, but fails to be mentioned in the Specification.
In Figure 13B, reference number 1332 is shown, but fails to be mentioned in the Specification.
In Figure 13C, reference number 1348 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
In the Specification, at the end of paragraph [00102], “a data network” is recited with corresponding reference numbers 100 and 200. Reference number 100 does not appear in the Drawings and 200 is previously recited in reference to the process in Figure 2A.  The only presence of a Data network in the Drawings is in Figure 12, corresponding to reference number 1216, which was indicated above as not being present in the Specification.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, please clarify what is intended by “a predetermined series”. Commonly, a series is known to be either a grouping or a timing of events/elements. Please indicate if the plurality of audio presentations are generated in a predetermined grouping or at a predetermined time.
Further in claim 1, it is recited that the audio presentations differ from one another, and that they assist in allowing the user to learn the selected vocal harmony part. If one of the audio presentations does not include the selected vocal harmony part (as seen in claim 5), how then does that audio presentation assist is learning the selected harmony part. Please clarify.
As for claim 2, a first audio presentation is recited which includes all of the vocal harmony parts, including the selected one, and all played at the same volume. It is unclear how this first audio presentation differs from the musical composition. Please clarify.
Claim 7 recites the limitation "the first and second harmony parts" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of first and second harmony part. 
Claim 10 recites the limitation "the corresponding graphic indicator" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a corresponding graphic indicator in preceding claims 1, 7 or 8.
Further in claim 10, in lines 3-4, “a timing of each said voiced note accurately corresponds to the timing specified by a corresponding one of the musical note indicators” is recited. Please clarify if - - timing indictors - -  and not “note indicators” were intended, given preceding claim 7 recites timing indicators indicate time while note indicators indicate harmony parts.
As for claim 11, it has been held that the functional "whereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
With regards to claims 11 and 12, it is unclear how the “timing mark” differs from the timing indicator. Please clarify.
Claim 14 recites the limitation "the note grid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a note grid in preceding claims 1, 7-9 or 13.
Further in claim 14, both recitations of “graphical indicator” in line 2, should be changed to - - graphic indicator - -, to coincide with the recitation in preceding claims 9 and 13.
Claims 15, 16, 19 and 21, recite similar limitations to those discussed above in claims 1, 2, 5, and 7.
The remaining claims not specifically discussed, depend from and therefore include, the rejected limitations above. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Erol (8,907,195).
In terms of claim 1, Erol teaches a method for teaching a vocal harmony part, comprising, responsive to a user selection, loading a musical composition or score comprising a plurality of vocal harmony parts (see multiple harmony parts displayed in Figure 16), receiving a user selected harmony part to be learned, automatically generating a plurality of audio presentations, each combination of harmony parts within the presentations differ according to user preference or current user’s in communication or practice (i.e. particular users online or parts selected) (see column 33, lines 35-50), wherein a volume of the plurality of parts can be adjusted within the presentations, (i.e. separate volume control for each audio and ability to mute parts) (see column 33, lines 
As for claims 2-4, Erol again teaches providing audio presentations with a plurality of harmony parts, including a selected part to be performed (see Figure 16), wherein the volumes of the parts can be adjusted (i.e. all the same, muted, lowered, increased, etc., see column 33, lines 42-50).
As for claim 7, Erol teaches displaying, on a screen, not indicators (i.e. highlights, colors, note bubbles, etc.) and timing indicators indicating note duration (see Figures 16 and 17, and column 33, line 53 – column 34, line 15).
As for claim 8, Erol teaches receiving a voiced rendition of at least the first harmony part, by way of a microphone, converting the voiced rendition to an electronic audio signal and automatically performing pitch detection on said voiced rendition (see references cited above and column 5, lines 47-60 and column 20, lines 9-34 and 50-65).
As for claims 9 and 10, Erol teaches displaying a graphic indicator, or pitch line, which indicates pitch and timing accuracy (see column 20, lines 9-34 and 50-65 ad column 34, lines 4-5).
As for claims 11 and 12, Erol teaches a note grid with scrolling capabilities, displaying note and timing information (see Figures 4-18 and references cited above, and column 11, line 52 – column 12, line 4).
As for claims 13 and 14, Erol teaches displaying instantaneous and perceived pitch lines on a note grid (see Figures 5-7 and 16, and column 20, lines 9-34 and 50-65 and column 34, lines 4-12).
In terms of claims 15-18 and 21, Erol teaches a system for using the method of claims 1-4 and 7 (see column 3, lines 33-37).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erol, in view of that which would have been obvious to one of ordinary skill in the art.
As for claims 5 and 19, Erol fails to explicitly teach an audio presentation that includes all but the selected harmony part. This limitation is again indefinite given it is unclear how one would learn their selected part of their part is not included; however, Erol does teach the compilation of multiple user’s parts or different harmony parts (see Figures 16 and 17), and the ability to mute certain parts as desired, therefore, it would have been obvious to one of ordinary skill in the art to arrange an audio presentation with the desired harmony parts, or provided a presentation including all the harmony parts, but having certain parts, such as the selected part, muted. 
As for claims 6 and 20, Erol does not specifically recite a predetermined order of the presentations or compilations, however, a mere rearranging of parts is well known in .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular, the US patent application publications to Serletic, II et al. (US 2014/0053711), Yoshino (US 2020/0312289) and Goren et al. (US 2019/0139437), and the US patents to Adams (10,529,312), Iwamoto (6,307,140), Kurakake (6,211,453) and Hayakawa et al. (5,942,710).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        6/11/2021